Title: From George Washington to George Bryan, 9 March 1779
From: Washington, George
To: Bryan, George


Sir
Hd Qrs Middlebrook 9 March 1779
I had the honor of your favor of the 5th Instant.
I am much obliged to you for that attention you discover to prevent any intercourse with the enemy, which might be attended with doubtful circumstances. I had taken my measures with the gentlemen which are the object of your information before I recieved your letter, and, restricted them to our own lines at Elizabeth Town point where they had liberty to see their friends if they could obtain leave to come over—This I imagined a sufficient security against any consequences which might be apprehended from a more liberal indulgence. I have the honor to be with great respect &c.